        Case 1-18-42228-ast             Doc 80-3     Filed 09/09/20     Entered 09/09/20 15:36:02




ROBINSON BROG LEINWAND GREENE
 GENOVESE & GLUCK P.C.
875 Third Avenue
New York, New York 10022
Fred B. Ringel
Attorneys for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                             Chapter 11

FMTB BH LLC,                                                       Case No: 18-42228-cec

                                       Debtor.
----------------------------------------------------------X

                    DECLARATION IN SUPPORT OF MOTION
             FOR THE ENTRY OF AN ORDER PURSUANT TO SECTION
          365 OF THE BANKRUPTCY CODE AUTHORIZING THE DEBTOR
     TO ASSUME EXECUTORY CONTRACTS AND GRANTING RELATED RELIEF


Joel Leifer, hereby declares the following to be true under penalty of perjury:

           1)          This declaration is submitted in support of FMTB BH LLC’s (the “Debtor”)

Motion for the Entry of an Order Pursuant to Section 365 of the Bankruptcy Code Authorizing

the Debtor to Assume Executory Contracts and Granting related Relief (the “Motion”).

           2)          It is my understanding that in order to assume the Contracts, 1 the Debtor must

have available funds to pay (a) $2,113,755.00 as the outstanding balance due under the Contracts

and (b) $13,755.00 to cure any defaults under the Contracts.

           3)          Attached to this declaration is a true and correct copy of a letter from Merrill

Lynch showing that I have approximately $4 million in a Merrill Lynch Cash Management

Account that is available for me to use at my sole discretion . In addition, based on the

{01070195.DOC;2 }{01070195.DOC;1
      Case 1-18-42228-ast                 Doc 80-3         Filed 09/09/20           Entered 09/09/20 15:36:02




approximately $4 million in that same account, I also have available to me a line of credit in the

approximate amount of $3.2 million or 80% of the $4 million that is currently in the cash

management account. The line of credit has a zero balance and is fully available for my

immediate use.

          4)        I intend to make these funds available to the Debtor to close on the Contracts and

cure its defaults. Therefore, the Debtor will have adequate liquidity to assume the Contracts.

          I declare under penalty of perjury under the laws of the United States, pursuant to 28

U.S.C. §1746, that the foregoing is true and correct.



                                                            /s/ Joel Leifer
                                                              Joel Leifer




1 Capitalized terms not otherwise defined in this declaration shall have the same meaning as set forth in the Motion.
01070195.DOC;1 }                                       {01070195.DOC;2 }2
